LACOMBE, Circuit Judge.
These articles which are in dispute are concededly handkerchiefs. As such they would he covered by the ■phraseology in paragraph 349 of the tariff act, if that were the only provision. It is claimed on behalf of the government, however, that they should pay the duty prescribed by paragraph 373 on laces, edgings, embroideries, and various other articles, including “embroidered and hemstitched handkerchiefs;” the contention of the government being that that phrase should be read as if it were written “embroidered handkerchiefs and hemstitched handkerchiefs,” or “embroidered or hemstitched handkerchiefs.” Of course, there is no difficulty, under the decisions, in construing such a clause so as to transform 9 conjunctive'into a disjunctive word, provided there is anything in the act itself, or in such outside evidence as is proper to be considered, which would call for such a method of construction. The question, however; first raised is this: Whether there is any reason at all why the ordinary meaning of the words as they are written, which implies that the handkerchiefs referred to should be both embroidered and hemstitched, should be given any other construction. My attention is called to nothing in the act itself which requires such a construction. ' There is nothing shown in the debates of congress or the reports of its. committee which indicates that it was the intent of con*81gress to provide in this paragraph a rate of duty for both varieties, or rather for ail three varieties, of handkerchiefs, — the embroidered and hemstitched, the embroidered, and the hemstitched, — nor does there seem to he any illogical or absurd or peculiar result which would be reached by interpreting them as they are written.
The latter part of the paragraph, the proviso, may he fairly interpreted as laying upon embroidered handkerchiefs the same rate of duty which other embroideries of the same kind would pay. That being so, I see nothing to support the contention of the collector in any of the evidence which is presented here, or in any of Idle references to the proceedings of congress, except it he the mere casual circumstance that a clerk of the finance committee, in preparing a tabulation for the use of his superiors, has made an index which indicates that he understood that this phrase referred to two different .varieties of handkerchiefs, rather than jo a single kind. That being so, I do not feel warranted in so const,1 uing the act as to make it, read otherwise than is expressed upon its face. The result is that the hemstitched handkerchiefs which have no embroidery upon them should be classified for duty under the provision of handkerchiefs in section 349; the embroidered handkerchiefs which are not hemstitched should he classified for duty as textile fabrics which have been embroidered by band or machines, and must therefore pay the same rate of duty that is paid by embroideries of the material of which they are composed, which, I understand, is cotton. Therefore, they should pay the same rate of duly as the other articles enumerated in paragraph 373. The decision of the board of appraisers is therefore reversed, and the collector directed to assess the duty in accordance with this opinion.